Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


16/640,637
PGPUB 2020/0243027
1. A method for driving a liquid crystal display apparatus, wherein the liquid crystal display apparatus comprises a liquid crystal layer; the liquid crystal layer is divided into a plurality of pixels; 





the method for driving the liquid crystal display apparatus comprises the following steps: when each of the pixels displays a grayscale gk, applying a voltage VI (gk) to the first sub-pixel, and applying a voltage V2(gk) to the second sub-pixel, and setting ΔVI2 (gk) = VI (gk) -V2 (gk), wherein, 0 < gk < n, and gk and n are integers greater than 0, and n stands for a highest-brightness grayscale; 

when the grayscale gk is smaller than a predetermined grayscale gs, applying the voltage VI (gk) and the voltage V2(gk) such that ΔV12(gk)>0V, and the relation ΔV12(gk) > AV12(gk+l) is satisfied; and


1. A liquid crystal display device, comprising a liquid crystal layer, wherein the liquid crystal layer is divided into a plurality of pixels and displaying in a normal-black manner, and the plurality of pixels include a plurality of electrodes applying voltages to the liquid crystal layer, wherein: 


 when each of the pixels displays a grayscale gk, the voltages applied to the liquid crystal layer of the first sub-pixel and the second sub-pixel of each pixel are V1(gk) and V2(gk) respectively, and ΔV12 (gk)=V1 (gk)−V2 (gk) is set, wherein 0≤gk≤n, gk and n are integers greater than 0, and n stands for a highest-brightness grayscale, and 


when the grayscale gk is smaller than a predetermined grayscale gs, ΔV12(gk)>0V is set, and ΔV12(gk)>ΔV12(gk+1) is satisfied, and when the grayscale gk is equal to or greater than the predetermined grayscale 12(gk)=0V is set, and ΔV12(gk)=ΔV12(gk+1) is satisfied



the method for driving the liquid crystal display apparatus comprises the following steps: when each of the pixels displays the grayscale gk, applying a voltage VI (gk) to the first sub-pixel and applying a voltage V2(gk) to the second sub-pixel, and setting VI2 (gk) = VI (gk) -

when the grayscale gk is smaller than a predetermined grayscale gs, applying the voltage Vl(gk) and voltage V2(gk) such that V12(gk)>0V, and the relation V12(gk) =V12(gk+l) is satisfied; and
when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V2(gk) such that V12(gk) = 0V, and the relation V12(gk) =V12(gk+l) is satisfied.

8. A liquid crystal display device, comprising a liquid crystal layer, wherein the liquid crystal layer is divided into a plurality of pixels and displayed in a normal-black manner, and the plurality of pixels include a plurality of electrodes applying a voltage to the liquid crystal layer, wherein: each of the pixels comprises a first sub-pixel and a second sub-pixel, and 

a voltage is applied to the liquid crystal layer of each pixel separately; when each of the pixels displays a grayscale gk, the voltages applied to the liquid crystal layer of the first sub-pixel and the second sub-pixel of each pixel are V1(gk) and V2(gk) respectively, ΔV12 (gk)=V1 (gk)−V2 (gk) 


when the grayscale gk is smaller than a predetermined grayscale gs, ΔV12(gk)>0V is set, and ΔV12(gk)=ΔV12(gk+1) is satisfied, and 


when the grayscale gk is equal to or greater than the predetermined grayscale gs, ΔV12(gk)=0V is set, and ΔV12(gk)=ΔV12(gk+1) is satisfied




each pixel comprises a first sub-pixel and a second sub-pixel; and 
the pixels have a plurality of electrodes applying a voltage to the liquid crystal layer; and
the method for driving the liquid crystal display apparatus comprises the following steps: 

when each of the pixels displays the grayscale gk, applying a voltage VI (gk) to the first sub-pixel and applying a voltage V2(gk) to the second sub-pixel, and setting AVI2 (gk) = VI (gk) -V2 (gk), wherein, 0 < gk < n, and gk and n are integers greater than 0, and n stands for a highest-brightness grayscale; 


when the grayscale gk is smaller than a predetermined grayscale gs, 
when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V2(gk) such that AV12(gk) = 0V, and the relation ΔV12(gk) =ΔV12(gk+l) is satisfied.

15. A liquid crystal display device, comprising a liquid crystal layer, wherein the liquid crystal layer is divided into a plurality of pixels and displayed in a normal-black manner, and the plurality of pixels having a plurality of electrodes 
wherein: each of the pixels comprises a first sub-pixel and a second sub-pixel, and a voltage is applied to the liquid crystal layer of each pixel separately; 





when each of the pixels displays a grayscale gk, the voltages applied to the liquid crystal layer of the first sub-pixel and the second sub-pixel of each pixel are V1(gk) and V2(gk) respectively, ΔV12 (gk)=V1 (gk)−V2 (gk) is set, wherein 0≤gk≤n, gk and n are integers greater than 0, and n stands for a highest-brightness grayscale, and 

when the grayscale gk is smaller than a predetermined grayscale gs, 12(gk)>0V is set, and ΔV12(gk)>ΔV12(gk+1) is satisfied, and 


when the grayscale gk is equal to or greater than the predetermined grayscale gs, ΔV12(gk)=0V is set, and ΔV12(gk)=ΔV12(gk+1) is satisfied


Claims 1, 8 and 15 of this application is patentably indistinct from claims 1, 8 and 15 of Application No. 16/639,703. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1, 8 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 16/639,703 (reference application). Although the claims at issue are not identical, they the hold the same inventive concept and similar features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoshikiryo, US PGPUB 2003/0227429 in view of Park et al., US PGPUB 20160189656 hereinafter referenced as Park.


As to claim 1, Shimoshikiryo discloses a method for driving a liquid crystal display apparatus, wherein the liquid crystal display apparatus comprises a liquid crystal layer (liquid crystal layer 13, fig. 2C); 
the liquid crystal layer is divided into a plurality of pixels; each pixel comprises a first sub-pixel and a second sub-pixel (e.g. first sub-pixel 10a and second sub-pixel 10b, fig. 1); and 
the pixels have a plurality of electrodes applying a voltage to the liquid crystal layer (e.g. pixel electrodes 18a and 18b, fig. 1); and
the method for driving the liquid crystal display apparatus comprises the following steps: when each of the pixels displays a grayscale gk, applying a voltage VI (gk) to the first sub-pixel, and applying a voltage V2(gk) to the second sub-pixel, and setting VI2 (gk) = VI (gk) -V2 (gk), wherein, 0 < gk < n, and gk and n are integers greater than 0, and n stands for a highest-brightness grayscale (each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel which can apply mutually different voltages to their respective liquid crystal layers; and when each of the plurality of pixels displays a grayscale gk which satisfies 0 < gk < gn, where gk and gn are integers not less than zero and a larger value of gk corresponds to higher brightness, relationships V12 (gk) > 0 volts and V12 (gk) >V12 (gk+1) are satisfied at least in a range 0 < gk < n-1 if it is assumed that V12 (gk) = V1 (gk) - V2 (gk)); 
when the grayscale gk is smaller than a predetermined grayscale gs, applying the voltage VI (gk) and the voltage V2(gk) such that V12(gk)>0V, and the relation V12(gk) > V12(gk+l) is satisfied ([0014] Preferably, the root-mean-square voltages applied to the liquid crystal layers satisfy a relationship V12 (gk) >V12 (gk+1) at least in a range 0 < gk  < n-1); and
when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V2(gk) such that V12(gk) = 0V, and the relation V12(gk) = V12(gk+l) is satisfied ([0097] Under voltage application condition A shown in FIG. 5A, the same voltage (V1=V2) is applied to the liquid crystal layers of the two sub-pixels 10a and 10b. Thus, V12 (gk)=0 volts).
Shimoshikiryo does not specifically disclose identifying a predetermined grayscale in controlling luminance of the image display. However, in the same endeavor, Park discloses identifying a predetermined grayscale in controlling luminance of the image display ([0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Shimoshikiryo to further include Park’s method of identifying a predetermined grayscale in order to improve side visibility.

As to claim 8, Shimoshikiryo discloses a method for driving a liquid crystal display apparatus, wherein the liquid crystal display apparatus comprises a liquid crystal layer (liquid crystal layer 13, fig. 2C); 
the liquid crystal layer is divided into a plurality of pixels; each pixel comprises a first sub-pixel and a second sub-pixel (e.g. first sub-pixel 10a and second sub-pixel 10b, fig. 1); and 
(e.g. pixel electrodes 18a and 18b, fig. 1); and
the method for driving the liquid crystal display apparatus comprises the following steps: when each of the pixels displays the grayscale gk, applying a voltage VI (gk) to the first sub-pixel and applying a voltage V2(gk) to the second sub-pixel, and setting VI2 (gk) = VI (gk) -V2 (gk), wherein, 0 < gk < n, and gk and n are integers greater than 0, and n stands for a highest-brightness grayscale (each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel which can apply mutually different voltages to their respective liquid crystal layers; and when each of the plurality of pixels displays a grayscale gk which satisfies 0 < gk < gn, where gk and gn are integers not less than zero and a larger value of gk corresponds to higher brightness, relationships V12 (gk) > 0 volts and V12 (gk) >V12 (gk+1) are satisfied at least in a range 0 < gk < n-1 if it is assumed that V12 (gk) = V1 (gk) - V2 (gk)); 
when the grayscale gk is smaller than a predetermined grayscale gs, applying the voltage Vl(gk) and voltage V2(gk) such that V12(gk)>0V, and the relation V12(gk) =V12(gk+l) is satisfied ([0014] Preferably, the root-mean-square voltages applied to the liquid crystal layers satisfy a relationship V12 (gk) >V12 (gk+1) at least in a range 0 < gk  < n-1); and
when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V2(gk) such that V12(gk) = 0V, and the relation V12(gk) = V12(gk+l) is satisfied ([0097] Under voltage application condition A shown in FIG. 5A, the same voltage (V1=V2) is applied to the liquid crystal layers of the two sub-pixels 10a and 10b. Thus, V12 (gk)=0 volts).
Shimoshikiryo does not specifically disclose identifying a predetermined grayscale in controlling luminance of the image display. However, in the same endeavor, Park discloses identifying a predetermined grayscale in controlling luminance of the image display ([0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Shimoshikiryo to further include Park’s method of identifying a predetermined grayscale in order to improve side visibility.

As to claim 15, Shimoshikiryo discloses a method for driving a liquid crystal display apparatus, wherein the liquid crystal display apparatus comprises a liquid crystal layer (liquid crystal layer 13, fig. 2C); 
the liquid crystal layer is divided into a plurality of pixels; each pixel comprises a first sub-pixel and a second sub-pixel (e.g. first sub-pixel 10a and second sub-pixel 10b, fig. 1); and 
the pixels have a plurality of electrodes applying a voltage to the liquid crystal layer (e.g. pixel electrodes 18a and 18b, fig. 1); and
the method for driving the liquid crystal display apparatus comprises the following steps: when each of the pixels displays the grayscale gk, applying a voltage VI (gk) to the first sub-pixel and applying a voltage V2(gk) to the second sub-pixel, and setting VI2 (gk) = VI (gk) -V2 (gk), wherein, 0 < gk < n, and gk and n are integers greater than 0, and n stands for a highest-brightness grayscale ([0012] each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel which can apply mutually different voltages to their respective liquid crystal layers; and when each of the plurality of pixels displays a grayscale gk which satisfies 0 < gk < gn, where gk and gn are integers not less than zero and a larger value of gk corresponds to higher brightness, relationships V12 (gk) > 0 volts and V12 (gk) >V12 (gk+1) are satisfied at least in a range 0 < gk < n-1 if it is assumed that V12 (gk) = V1 (gk) - V2 (gk)); 
when the grayscale gk is smaller than a predetermined grayscale gs, applying the voltage Vl(gk) and voltage V2(gk) such that V12(gk)>0V, and the relation V12(gk) >V12(gk+l) is satisfied ([0014] Preferably, the root-mean-square voltages applied to the liquid crystal layers satisfy a relationship V12 (gk) >V12 (gk+1) at least in a range 0 < gk  < n-1); and
when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V2(gk) such that V12(gk) = 0V, and the relation V12(gk) =V12(gk+l) is satisfied ([0097] Under voltage application condition A shown in FIG. 5A, the same voltage (V1=V2) is applied to the liquid crystal layers of the two sub-pixels 10a and 10b. Thus, V12 (gk)=0 volts).
Shimoshikiryo does not specifically disclose identifying a predetermined grayscale in controlling luminance of the image display. However, in the same endeavor, Park discloses identifying a predetermined grayscale in controlling luminance of the image display ([0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Shimoshikiryo to further include Park’s method of identifying a predetermined grayscale in order to improve side visibility.

As to claim 2, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further discloses the following steps: when a voltage V3(gk) is applied to a third sub-pixel which is different from the first sub-pixel and the second sub-pixel on the liquid crystal layer, setting V13 (gk)=V1 (gk)-V 3 (gk); when the grayscale gk is smaller than the predetermined grayscale gs, applying the voltage VI (gk) and the voltage V3(gk) such that V13(gk)>0V, and the relation V12(gk) < V13(gk) is satisfied; and when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V3(gk) such that AV13(gk) = 0V, and the relation V12(gk) = V13(gk) is satisfied ([0066] in that case, the pixel is configured such that a relationship 0 volts < V13 (gk) < V12 (gk) is satisfied if it is assumed V13 (gk) = V1 (gk)-V3 (gk), where V3 (gk) is an root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel and V13 (gk) is the difference between the root-mean-square voltage applied to the liquid crystal layer of the first sub-pixel and the root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel).

As to claim 3, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further discloses the following steps: providing a voltage signal to the first sub-pixel and the second sub-pixel by a first source line and a second source line, respectively; and providing a same scan signal to the first sub-pixel and the second sub-pixel by a gate line (Shimoshikiryo, [0073] Since the sub-pixels 10a and 10b compose one pixel 10, gates of the TFTs 16a and 16b are connected to a common scan line (gate busline) 12 and turned on and off by a common scan signal. Signal voltages (grayscale voltages) which satisfy the above relationship are supplied to signal lines (source busline) 14a and 14b. Preferably, the gates of the TFTs 16a and 16b are configured as a common gate).

As to claim 4, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further discloses when the voltage VI (gk) is smaller than predetermined voltage Vs, applying the voltage Vl(gk) and voltage V2(gk) such that V12(gk) > 0V, and the relation V12(gk) > V12(gk+l) is satisfied; and when the voltage Vl(gk) is equal to or greater than the predetermined voltage Vs, setting Vl(gk) = V2(gk) such that V12(gk) = 0V, and the relation V12(gk) = V12(gk+l) is satisfied (Shimoshikiryo, see various voltage conditions in figs. 5A-5D).

As to claim 5, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

As to claim 6, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further discloses the predetermined grayscale gs is 128 (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

As to claim 7, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 1. The combination further discloses the pixels are array pixels (Shimoshikiryo, [0150] Description will be given of a preferred form of a pixel arrangement (array of sub-pixels) or drive method which can reduce "flickering" on a liquid crystal display where each pixel has at least two sub-pixels differing from each other in brightness when displaying an intermediate grayscale).

As to claim 9, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses the following steps: applying a voltage V3(gk) to a third sub-pixel which is ([0066] in that case, the pixel is configured such that a relationship 0 volts < V13 (gk) < V12 (gk) is satisfied if it is assumed V13 (gk) = V1 (gk)-V3 (gk), where V3 (gk) is an root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel and V13 (gk) is the difference between the root-mean-square voltage applied to the liquid crystal layer of the first sub-pixel and the root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel).

As to claim 10, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses the following steps: providing a voltage signal to the first sub-pixel and the second sub-pixel by a first source line and a second source line, respectively; and providing the same scan signal to the first sub-pixel and the second sub-pixel by a gate line (Shimoshikiryo, [0073] Since the sub-pixels 10a and 10b compose one pixel 10, gates of the TFTs 16a and 16b are connected to a common scan line (gate busline) 12 and turned on and off by a common scan signal. Signal voltages (grayscale voltages) which satisfy the above relationship are supplied to signal lines (source busline) 14a and 14b. Preferably, the gates of the TFTs 16a and 16b are configured as a common gate).

As to claim 11, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses when the voltage VI (gk) is smaller than predetermined voltage Vs, applying the voltage Vl(gk) and voltage V2(gk) such that AV12(gk)>0V, and the relation AV12(gk) = AV12(gk+l) is satisfied; when the voltage Vl(gk) is equal to or greater than the predetermined voltage Vs, setting Vl(gk)=V2(gk) such that AV12(gk) = OV, and the relation AV12(gk) = AV12(gk+l) is satisfied (Shimoshikiryo, see various voltage conditions in figs. 5A-5D).

As to claim 12, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses the highest-brightness grayscale n is 256 (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

As to claim 13, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses the predetermined grayscale gs is 128 (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

As to claim 14, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 8. The combination further discloses the pixels are array pixels (Shimoshikiryo, [0150] Description will be given of a preferred form of a pixel arrangement (array of sub-pixels) or drive method which can reduce "flickering" on a liquid crystal display where each pixel has at least two sub-pixels differing from each other in brightness when displaying an intermediate grayscale).

As to claim 16, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 15. The combination further discloses the following steps: applying a voltage V3(gk) to a third sub-pixel which is different from the first sub-pixel and the second sub-pixel on the liquid crystal layer, and setting A V13 (gk)=V1 (gk)-V 3 (gk); when the grayscale gk is smaller than the predetermined grayscale gs, applying the voltage VI (gk) and voltage V3(gk) such that AV13(gk)>0V, and the relation AV12(gk) > AV13(gk) is satisfied; and when the grayscale gk is equal to or greater than the predetermined grayscale gs, setting Vl(gk)=V3(gk) such that AV13(gk) = 0V, and the relation AV12(gk) = AV13(gk) is satisfied ([0066] in that case, the pixel is configured such that a relationship 0 volts < V13 (gk) < V12 (gk) is satisfied if it is assumed V13 (gk) = V1 (gk)-V3 (gk), where V3 (gk) is an root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel and V13 (gk) is the difference between the root-mean-square voltage applied to the liquid crystal layer of the first sub-pixel and the root-mean-square voltage applied to the liquid crystal layer of the third sub-pixel).

As to claim 17, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 15. The combination further discloses the following steps: providing a voltage signal to the first sub-pixel and the second sub-pixel by a first source line and a second source line, respectively; and providing a same scan signal to the first sub-pixel and the second sub-pixel by a gate line (Shimoshikiryo, [0073] Since the sub-pixels 10a and 10b compose one pixel 10, gates of the TFTs 16a and 16b are connected to a common scan line (gate busline) 12 and turned on and off by a common scan signal. Signal voltages (grayscale voltages) which satisfy the above relationship are supplied to signal lines (source busline) 14a and 14b. Preferably, the gates of the TFTs 16a and 16b are configured as a common gate).

As to claim 18, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 15. The combination further discloses when the voltage VI (gk) is smaller than predetermined voltage Vs, applying the voltage VI (gk) and voltage V2(gk) such that AV12(gk)>0V, and the relation AV12(gk) > AV12(gk+l) is satisfied; when the voltage Vl(gk) is equal to or greater than the predetermined voltage Vs, setting Vl(gk)=V2(gk) such that AV12(gk) = (Shimoshikiryo, see various voltage conditions in figs. 5A-5D).

As to claim 19, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 15. The combination further discloses the highest-brightness grayscale n is 256 (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

As to claim 20, the combination of Shimoshikiryo and Park discloses the method for driving the liquid crystal display apparatus of claim 15. The combination further discloses the predetermined grayscale gs is 128 (Park, [0060] the image signals R, G, and B store luminance information of the plurality of pixels. The luminance has a predetermined number, for example, 1024(=2.sup.10), 256(=2.sup.8) or 64(=2.sup.6) of grays).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/13/2021